To*0.lo-L
                                                            ““SSLU.   “rnn-mmo


        OFFKE      OF   THE    ATTORNEY     GENERAL         C”AmLu “uTr*
                                                            *m111 Il.8caTr
                                                            JOI!
                                                              SItAmP
                              AUSTIN                        OICK
                                                               aTaUT
                                          January Bth, 1939 :kxs?SW
                                                            mm W‘Lw0N-w
                                                            lyynwAl.llm
                                                            6Y&m.l!,
                                                                 ..WIt.Kmm
                                                            Y.I..
                                                               WlWIoIID
l&r.Dan W. Jaokson
Criminal Mstriot Attorney
Houston* Texas
Dear tfr.Jaokson:             0plsl10n230.
                              Re: Valldlty and A&lloatlon
                              of ArticleePUSj9+15?2 of the
                              Texas B-1   Codkhhare the
                              Federal Eio*
                              is applioabls.

the validity and
1572 or the Texas




of+mc-ihe    Aat    is appllaable.
     -em-'
                                   Yours very truly,